Citation Nr: 1008175	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-21 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anemia, including 
as secondary to radiation exposure.  

2.  Entitlement to service connection for anemia, including 
as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1951 until 
November 1953, as well as other reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in 
October 2009.  

The May 2002 rating decision also included a denial of 
service connection for tinea pedis.  No Notice of 
Disagreement (NOD) was filed in regards to that claim and it 
is not currently before the Board.  An April 2007 rating 
decision granted service connection and noncompensable 
ratings for the Veteran's scar basal cell skin cancer of the 
left forehead and right posterior arm.  A September 2008 
rating decision also continued a noncompensable evaluation 
for the Veteran's service-connected scars.  No NOD was filed 
in regards to those rating decisions.  Additionally, in a 
September 2008 statement, the Veteran indicated that he was 
satisfied with the noncompensable evaluations for those 
disabilities.  As such, those claims are not currently before 
the Board.

The Board notes that a new November 2009 VA outpatient 
treatment record has been associated with the claims file, 
which has not been considered by the RO.  However, as the 
Veteran's claim to reopen is being granted, the Veteran is 
not prejudiced by the Board's initial consideration of this 
evidence.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for anemia, including as 
secondary to radiation exposure, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

 
FINDINGS OF FACT

1. A final June 2000 rating decision denied a claim for 
service connection for anemia, including as secondary to 
radiation exposure.

2.  The evidence associated with the claims file since the 
June 2000 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for anemia, including as secondary to radiation exposure.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the June 2000 rating decision is 
new and material; the claim of entitlement to service 
connection for anemia, including as secondary to radiation 
exposure, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for anemia, including as secondary to radiation 
exposure.  In view of the Board's decision to reopen the 
Veteran's claim, a discussion of VA's duties to notify and 
assist in regards to that claim is unnecessary.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for anemia, including as secondary to 
radiation exposure.  A review of the record indicates that he 
was previously denied service connection for that disorder in 
a June 2000 rating decision.  He did not file a Notice of 
Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the June 2000 rating 
decision consisted of private medical records generally 
indicating treatment for various disorders, including anemia, 
as indicated in a January 1999 record from Dr. D.A.W.  The 
record also included various lab reports submitted by the 
Veteran to indicate a continued blood disorder.  However, no 
medical evidence was of record indicating the etiology of the 
anemia.  An October 1998 VA examination also found the 
Veteran to have residuals of shrapnel and scarring of the 
left leg and a foot condition, but did not indicate the 
etiology of either disorder.  

The record also included evidence indicating that the Veteran 
was exposed to radiation in service, as indicated by an 
August 1989 letter from the Defense Nuclear Agency.

Subsequent to the June 2000 rating decision, no clear medical 
opinions as to the etiology of his anemia, including as 
secondary to radiation exposure, have been provided.  
Additional private medical records generally indicate 
continued treatment for the Veteran's claimed blood disorder.  
However, a November 2009 VA outpatient treatment record 
indicated that the Veteran's VA medical provider indicated 
that the Veteran had anemia and that it may be related to 
radiation exposure.

The Veteran has also submitted additional statements in 
regards to his claim, including via an October 2009 Board 
hearing.  

The evidence submitted since the June 2000 rating decision is 
new, in that it was not previously of record.  The newly 
submitted evidence is also material.  The November 2009 VA 
outpatient treatment record indicates that the Veteran 
currently has anemia and that it may be related to his in-
service radiation exposure.  Thus, the newly associated 
evidence includes medical evidence possibly attributing the 
Veteran's claimed disorder to his to his active service.  
Therefore, the additional evidence received is "material" 
and relates to an unestablished fact necessary to 
substantiate the service connection claim.  Accordingly, the 
Board finds that the claim for service connection for anemia, 
including as secondary to radiation exposure is reopened. 


ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection for anemia, including as secondary to 
radiation exposure, is granted.  The appeal is granted to 
this extent only.  


REMAND

The Veteran currently contends that he currently has anemia 
due to his already conceded in-service radiation exposure.  

A November 2009 VA outpatient treatment record indicates that 
the Veteran has anemia which may be related to radiation 
exposure.  The Veteran was not provided a complete VA 
examination concerning the claim on appeal.  In view of the 
provisions of 38 U.S.C.A. § 5103A(d)(2), as there is now 
medical evidence indicating that the Veteran has anemia or 
other blood disorder which may be related to radiation 
exposure in service, a VA examination is necessary for VA to 
fully and fairly evaluate the Veteran's claim.   

Additionally, during the Veteran's October 2009 Board hearing 
testimony, the Veteran reported that one of his physicians 
had indicated that his anemia was due to radiation exposure.  
The RO/AMC should contact the Veteran to determine if there 
are any outstanding medical records not already associated 
with the claims file, including from the examiner that the 
Veteran has reported to have associated his claimed anemia 
with his radiation exposure.  VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC should contact the 
Veteran and ask him to clarify if he 
has any outstanding records of 
treatment relating to the claimed 
disorder, specifically the one he 
identified in his October 2009 Board 
hearing as indicating that his anemia 
was due to his in-service radiation 
exposure .  

If the Veteran identified a medical 
provider whose records have not been 
associated with the claims file, the 
RO/AMC should request those records.  
If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran  
should be informed in writing.

2.  After any requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of his 
anemia, including whether it is due to 
his in-service radiation exposure.  

The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail. The 
examiner should opine as to whether it 
is at least as likely as not (that is, 
at least a 50 percent or more degree of 
probability) that any anemia or other 
blood disorder found to be present had 
its onset in, was aggravated by, or is 
otherwise related to service, and 
specifically including whether the 
Veteran's anemia is due to his in-
service radiation exposure.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of his disorder, 
as well as the medical evidence of 
record, including service medical 
records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


